NOTICE OF ALLOWABILITY

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 12, 14-17, 24-27, 30-31, 33-34, 36-39, 46 are allowed.
Claims 1-12, 13, 18-23, 28-29, 32, 35 and 40-45 are cancelled.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the anti-skid material must be shown or the feature(s) canceled from the claim(s).  Such material may be shown by providing a callout to the ledge in the figures, and providing a corresponding numeral in the specification.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with J. Condrasky on 11/18/21.
The application has been amended as follows: 

12. (Currently Amended) In a seat system for a passenger aircraft wherein the seat system includes at least one passenger seat having a backrest, the improvement comprising a stowable tray, said stowable tray comprising:
(a) a tray plate having a ledge substantially perpendicular to a flat surface adapted to support one or more items and an anti-skid material covering at least a portion of said tray plate, wherein said tray plate adapted to not tilt beyond the tray position, wherein the tray plate is adjustable, wherein a portion of said tray plate includes a cut-out; 
(b) a support arm attached to said tray plate adapted to move said ledge of said tray between a stowable position and an offset presentation position, wherein said support arm comprises a lower support arm and an upper support arm; and 
(c) a friction hinge attaching said tray plate to said support arm and adapted to adjust said tray plate between said presentation position and a tray position, wherein said friction hinge is installed on top of said upper support arm,
wherein said ledge of said tray plate and flat surface support a personal electronic device while in said presentation position and said flat surface supports one or more cocktail items while in said tray position.

13. (Cancelled)

14. (Currently Amended) The stowable tray according to Claim [[13]] 12, wherein said lower support arm is pivotally mounted at or adjacent an end opposite of said tray plate.


16. (Currently Amended) The stowable tray according to Claim [[13]] 12, wherein said upper support arm rotates with respect to said lower support arm along a vertical axis.

18-21. (Cancelled)
12, wherein said anti-skid material is applied on said ledge of said tray plate.

25. (Currently Amended) A seat system for a passenger aircraft, said seat system comprising:
(a) at least one passenger seat; 
(b) a tray adapted to be stowed and installed onto or adjacent to said at least one passenger seat including 
(i) a tray plate having a ledge substantially perpendicular to a flat surface and an anti-skid material covering at least a portion of said tray plate, and wherein said tray plate adapted to support one or more items, wherein said tray plate adapted to not tilt beyond the tray position; 
(ii) a support arm attached to said tray plate adapted to move said tray plate between a stowed position and a presentation position, wherein said support arm comprises a lower support arm and an upper support arm, wherein the tray plate is adjustable, wherein a portion of said tray plate includes a cut-out; and 
(iii) a friction hinge attaching said tray plate to said support arm and adapted to adjust said tray plate between said presentation position and a tray position, wherein said tray plate is adapted to support a personal electronic device while in said presentation position and adapted to support one or more cocktail items while in said tray position, wherein said friction hinge is installed on top of said upper support arm; and 


35. (Cancelled)

36. (Currently Amended) The seat system according to Claim [[35]] 25, wherein said lower support arm is pivotally mounted at or adjacent an end opposite of said tray plate.

37. (Currently Amended) The seat system of Claim 36, wherein said lower support arm is pivotally mounted onto a center console installed adjacent to said at least one passenger seat.

38. (Currently Amended) The seat system according to Claim [[35]] 25, wherein said upper support arm rotates with respect to said lower support arm along a vertical axis.

39. (Currently Amended) The seat system according to Claim 38, wherein said upper support arm rotates said tray plate between said stowable position and said presentation position.

40-43. (Cancelled).

seat system according to Claim 25, wherein said anti-skid material is applied on said ledge of said tray plate.

In consideration of the above, claims 12, 14-17, 24-27, 30-31, 33-34, 36-39, 46 are allowed.  Claims 1-12, 13, 18-23, 28-29, 32, 35 and 40-45 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach the totality of the invention including, in combination with the additionally claimed elements, an anti-skid material covering at least a portion of said tray plate, wherein said tray plate adapted to not tilt beyond the tray position, wherein said support arm comprises a lower support arm and an upper support arm, wherein the tray plate is adjustable, wherein a portion of said tray plate includes a cut-out, wherein said friction hinge is installed on top of said upper support arm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635